Citation Nr: 1643748	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-37 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include claimed posttraumatic stress disorder (PTSD), including as secondary to service-connected fibromyalgia.

4.  Entitlement to an initial disability rating in excess of 40 percent for fibromyalgia to include polymyalgia.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from August 1987 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court or CAVC) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is part of the current initial rating appeal for fibromyalgia.  During the course of the appeal, the Veteran has alleged unemployability due to fibromyalgia.  See, e.g., October 3, 2016 correspondence from the attorney. 

The issues of service connection for an acquired psychiatric disorder to include PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
3.  The Veteran does not have a current right or left hearing loss disability for VA compensation purposes.

4.  Chronic symptoms of tinnitus were manifested during service.

5.  Symptoms of tinnitus were continuously manifested since service separation.

6.  For the entire initial rating period from May 22, 2012, the Veteran is in receipt of the maximum schedular rating of 40 percent for service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an initial disability rating in excess of 40 percent for fibromyalgia are not met or approximated for any period.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5025 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2012 notice letter sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeal for fibromyalgia, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson,    19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the Board notes that the service treatment records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record include the available service treatment records, to include copies of the June 1991 service separation examination report and report of medical history, post-service private and VA treatment records, the Veteran's written assertions, and several lay statements.

In June 2013, a formal finding on the unavailability of complete service treatment records was made.  Further attempts to obtain the records would be futile.  

Although the Veteran was not advised of the unavailability of the service treatment records in accordance with 38 C.F.R. § 3.159(e) (2016), the omission was harmless error in this case.  The Veteran provided all available service treatment records in his possession in response to the October 2012 notice letter.  Moreover, the weight of the evidence shows no current hearing loss disability as defined by VA regulatory criteria, and the Veteran is already in receipt of the maximum 40 percent schedular rating for fibromyalgia.  Based on the evidence of record, service connection will be established for tinnitus for reasons explained below.  No evidence contained in service treatment records would change the outcome of the appeals adjudicated herein.    

The RO provided the Veteran with a VA examination for fibromyalgia in September 2013.  A VA audiology opinion was provided in June 2013.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life.  The September 2013 VA examiner performed a thorough examination.  The VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the examination and medical opinion.  For these reasons, the Board finds that the examination reports are adequate, and there is no need for further examination or medical opinion for the appeals adjudicated herein.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The evidence shows a diagnosis of tinnitus and that the Veteran's hearing loss does meet the criteria for bilateral hearing loss disability as defined by VA regulation (38 C.F.R. § 3.385).  Tinnitus and sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as tinnitus or sensorineural hearing loss (as an organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered during military service.  Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

Service Connection Analysis for Hearing Loss

The Veteran contends that he has bilateral hearing loss due to acoustic trauma sustained during active service.  He asserts that exposure to loud noise while serving as an aircraft mechanic in the Marine Corps caused current hearing loss.  See.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., sustained a bilateral ear injury) during active service.  Because exposure to loud noise is consistent with the circumstances, conditions, or hardships of the Veteran's service as an aircraft mechanic, and service hearing conservation data and service reference audiograms indicate that the Veteran was routinely exposed to noise while performing duties during service, the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.  

The weight of the evidence shows that the Veteran does not have a current right or left ear hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the January 2013 VA audiology examination for treatment purposes, right ear hearing was within normal limits from 250 Hz to 6000 Hz, sloping to a mild sensorineural hearing loss at 8000 Hz, and left ear hearing was within normal limits.  The speech discrimination scores for each ear were 100 percent.  There is no indication in the record that the January 2013 VA audiometric results were inaccurate. 

After reviewing the record, the June 2013 VA reviewer provided a negative medical opinion, noting that the January 2013 VA audiology examination showed hearing levels to be within normal limits bilaterally  through at least 6000 Hz in both ears, which was consistent with hearing thresholds recorded during service.  The June 2013 VA reviewer added that the mild right ear hearing loss demonstrated at the 8000 Hz frequency, which does not meet the criteria for a hearing loss disability as defined at 38 C.F.R. § 3.385, was not typically associated with noise exposure.  Because the VA reviewer had adequate facts and data on which to base the medical opinion and provided sound rationale for the medical opinion, it is of significant probative value.   

Although the Veteran has asserted that he has a current hearing loss disability caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to either measure or diagnose a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385, which is diagnosed based on objective audiometric testing and controlled speech recognition testing.  A hearing loss disability is diagnosed primarily on objective clinical findings, including speech recognition, and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing that the Veteran is neither trained to administer nor is capable of administering to oneself, even if trained.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of claimed hearing loss since the January 2013 VA audiology examination. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because a hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, service connection is not warranted for hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Service Connection Analysis for Tinnitus

The Veteran contends that the current tinnitus, which is a condition capable of lay diagnosis, is due to in-service acoustic trauma.  He contends that the tinnitus symptoms began during service and have continued since service.  He also asserts that he was exposed to the loud noise of aircraft engines while serving as an aircraft mechanic during service.  

After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise and sustained acoustic trauma (i.e., a bilateral ear injury) during service.  As stated above, because exposure to loud noise is consistent with the circumstances, conditions, or hardships of the Veteran's service, and service hearing conservation data and reference audiograms show that the Veteran was routinely exposed to hazardous noise, the Board finds the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.

The Board finds that the evidence is in equipoise on the question of whether chronic tinnitus symptoms were manifested during service and were continuously manifested since service.  The Veteran has competently reported that tinnitus symptoms began during service and have continued since service.  Although there was no specific report, complaint, or finding of tinnitus or ringing in the ears documented during service, the service treatment records are incomplete in this case.  

Because the Veteran's competent lay account of chronic tinnitus symptoms during service is generally consistent with in-service noise exposure, and the Veteran's competent lay account of continued tinnitus symptoms since service separation is not contradicted by post-service lay and medical evidence, the lay account of chronic tinnitus symptoms during service and continuous tinnitus symptoms since service is deemed credible and of probative value.  See January 2013 VA audiology consultation report (reporting long-standing constant bilateral tinnitus).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that there were chronic symptoms of tinnitus during service and continuous tinnitus symptoms since service; therefore, presumptive service connection for tinnitus under the criteria at 38 C.F.R. § 3.303(b) is warranted. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board is granting presumptive service connection for tinnitus based on acoustic trauma during service, chronic tinnitus symptoms during service, and continuous tinnitus symptoms since service under 38 C.F.R. § 3.303(b); therefore, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Fibromyalgia

For the entire initial rating period from May 22, 2012, fibromyalgia is rated at 
40 percent under the criteria found at 38 C.F.R § 4.71a, DC 5025, for fibromyalgia.  Under these regulatory criteria, a 40 percent rating is the maximum allowable schedular rating.  Such a rating is assigned when fibromyalgia (fibrositis, primary fibromyalgia syndrome) is manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, are constant or nearly constant, and are refractory to therapy.  Id.  

In this case, the Veteran is already receiving the maximum schedular disability rating permitted under 38 C.F.R. § 4.71a, DC 5025, for widespread musculoskeletal pain, fatigue, sleep disturbance, and paresthesias that are constant or nearly constant, and are refractory to therapy.  See September 2013 VA examination report.  There are no other more applicable diagnostic codes for which an initial disability rating in excess of 40 percent for this disability may be warranted, and a separate initial rating for a particular joint is not warranted under any other diagnostic code.  The Board may not assign separate ratings for the same manifestations of disability under multiple diagnoses, as such would compensate the Veteran twice for the same symptomatology and "would overcompensate the claimant for the actual impairment of his earning capacity."  38 C.F.R. § 4.14 (2015). 

Because the Veteran is receiving the maximum schedular disability rating available under 38 C.F.R. § 4.71a, DC 5025, any functional loss may not be a basis to grant a higher initial rating because the disability is already rated at the maximum level under the pertinent diagnostic code.  VAOPGCPREC 36-97.  Thus, a disability rating in excess of 40 percent for fibromyalgia based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted for any period.


Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 40 percent schedular rating under 
DC 5025 for fibromyalgia for the entire rating period on appeal.  The schedular rating criteria at DC 5025 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of fibromyalgia symptoms that are constant or nearly constant, and are refractory to therapy, as in the Veteran's case.  38 C.F.R. § 4.71a.  Throughout the rating period, fibromyalgia has been manifested by widespread musculoskeletal pain, fatigue, sleep disturbance, and paresthesias that are constant or nearly constant, and are refractory to therapy.  The symptoms and functional impairment associated with fibromyalgia are contemplated by the schedular criteria and encompassed in the 40 percent schedular rating.  The 40 percent schedular rating criteria also contemplates general and widespread symptoms such as musculoskeletal pain and tender points, other specific accompanying symptoms, and rates based on the consistency of the symptoms and considers whether such symptoms are treatable or ameliorated by therapy.  For these reasons, the Board finds that the schedular criteria are adequate to rate fibromyalgia, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

An initial disability rating in excess of 40 percent for fibromyalgia to include polymyalgia for the entire rating period is denied.



REMAND

Service connection for an Acquired Psychiatric Disorder, to include PTSD

The issue of service connection for an acquired psychiatric disorder is remanded for a VA examination with a medical opinion.  The October 2013 VA PTSD examination performed in connection with the appeal showed that psychiatric symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  Thereafter, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  In this case, the service connection appeal for an acquired psychiatric disorder, to include PTSD, was pending before the AOJ on August 4, 2014, and was not certified to the Board until November 17, 2015; therefore, the provisions of the interim final rule are applicable.  Because it is unclear whether the Veteran's psychiatric symptoms may meet the diagnostic criteria for PTSD under DSM-5, a remand for further examination is needed.

TDIU

The issue of entitlement to a TDIU has been raised during the course of the appeal.  See Rice, 22 Vet. App. at 447.  In September 2016, the attorney submitted several medical opinions that suggest that the Veteran is unable to work due to symptoms of fibromyalgia.  The September 2013 VA examiner noted that fibromyalgia impacted the ability to work.  The Veteran has not yet been provided with notice of the evidence needed to substantiate a TDIU.  Also, for the portions of the rating period from May 22, 2012 to June 26, 2014, and from May 1, 2016 forward, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16 (a).  For these reasons, a remand for issuance of proper notice and referral of the issue to the Director of the Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the issues of service connection for an acquired psychiatric disorder and a TDIU are REMANDED for the following actions:

1.  Schedule the appropriate VA examination, to assist in determining the nature and etiology of any current psychiatric disorder, including claimed PTSD.  An interview of the Veteran regarding his relevant medical history, a mental status examination, and all tests and studies required to respond to the following question should be performed.

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosis of a psychiatric disability, including claimed PTSD, the examiner should offer the following opinion:  

For each psychiatric diagnosis (per DSM-5), is it as likely as not (i.e., to at least a 50 percent degree of probability) that the psychiatric disorder had its onset during, or was otherwise causally or etiologically related to service, to include an event or incident therein?  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   
 
2.  Provide the proper notice explaining how to substantiate a claim for a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

3.  After completion of the above, refer the TDIU issue to the VA Director of the Compensation Service for TDIU consideration under 38 C.F.R. § 4.16(b).

4.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


